Exhibit 10.1

 

AMENDMENT ONE TO

RESTRUCTURING SUPPORT AGREEMENT

 

THIS AMENDMENT ONE TO RESTRUCTURING SUPPORT AGREEMENT (this “Amendment”) is
dated as of February 4, 2013, by and among (i) Geokinetics Inc. on behalf of
itself and each of its direct and indirect domestic subsidiaries and affiliates
(collectively, the “Company”), which include: (a) Geokinetics Holdings
USA, Inc., (b) Geokinetics Services Corp., (c) Geokinetics Processing, Inc.,
(d) Geokinetics Acquisition Company, (e) Geokinetics USA, Inc., (f) Geokinetics
International Holdings, Inc., (g) Geokinetics Management, Inc.,  (h) Geokinetics
International, Inc., and (i) Advanced Seismic Technology, Inc.; (ii) American
Securities Opportunities Advisors, LLC (“American Securities”), Gates Capital
Management, Inc. (“Gates”) and the other undersigned holders (the
“Noteholders”), each as the beneficial owners (or advisor, nominee or investment
manager for beneficial owner(s)) of the 9.75% Senior Secured Notes due 2014
issued by Geokinetics Holdings USA, Inc. and, if and as applicable, as lenders
under that certain Amended and Restated Credit Agreement dated as of August 12,
2011; and (iii) Avista Capital Partners, L.P. and Avista Capital Partners
(Offshore), L.P. (the “Preferred Equity Holders” and, together with the Company
and the Noteholders, each referred to as a “Party” and collectively referred to
as the “Parties”), each as the beneficial owners (or advisor, nominee or
investment manager for beneficial owner(s)) of preferred equity interests in
Geokinetics Inc. comprised of Series B-1 Senior Convertible Preferred Stock and
Series C-1 Senior Preferred Stock as well as junior preferred equity interests
in Geokinetics Inc. comprised of Series D Junior Preferred Stock.

 

WITNESSETH:

 

WHEREAS, the Company, Noteholders, and Preferred Equity Holders are party to
that certain Restructuring Support Agreement, dated as of January 15, 2013 (the
“Support Agreement”);

 

WHEREAS, capitalized terms used herein without definition shall have the
meanings given to such terms in the Support Agreement (as amended hereby);

 

WHEREAS, the Parties wish to launch the Solicitation prior to the joint
execution by American Securities and Gates of an agreement authorizing and
approving the form of a shareholders’ agreement governing the rights of holders
of New Common Stock by American Securities and Gates;

 

WHEREAS, American Securities and Gates are willing to modify their termination
rights in connection with the Solicitation not having commenced by January 31,
2013, if the Support Agreement is modified as set forth herein, including but
not limited to provide American Securities and Gates with the right to terminate
the Support Agreement if such an agreement authorizing and approving the form of
shareholders’ agreement is not executed prior to commencement of the Chapter 11
Cases; and

 

WHEREAS, the Support Agreement may be amended in accordance with Section 12
thereof and the consent of the Company, Noteholders, and Preferred Equity
Holders is required in connection with such amendment.

 

NOW, THEREFORE, for good and valuable consideration (receipt and sufficiency of
which are hereby acknowledged), and intending to be legally bound hereby, the
parties hereto agree as follows:

 

1.                                      Recitals.  The recitals set forth above
are incorporated herein by reference and are expressly acknowledged and agreed
to by the parties hereto.

 

--------------------------------------------------------------------------------


 

2.                                      Amendments to the Support Agreement.

 

(A)                                Section 5(a)(1).  Section 5(a)(1) of the
Support Agreement, together with footnote 1 thereto, is hereby amended to
replace “January 31, 2013” where it appears with “February 8, 2013”.

 

(B)                                Section 5(a)(2).  Section 5(a)(2) of the
Support Agreement is hereby deleted in its entirety and replaced with the
following:

 

“the Company has not filed petitions commencing the Chapter 11 Case as soon as
practicable after, and in no event before, the close of the Solicitation;”

 

(C)                                Section 6(g).  Section 6(g) of the Support
Agreement is hereby amended to replace “February 15, 2013” where it appears with
“March 15, 2013”.

 

(D)                                Section 8.  Section 8 of the Support
Agreement is hereby deleted in its entirety and replaced with the following:

 

“Termination by American Securities and/or Gates.  In the event that American
Securities and Gates have not jointly executed an agreement authorizing and
approving the form of a shareholders’ agreement governing the rights of holders
of New Common Stock (as defined in the Restructuring Term Sheet) that is
consistent with the Shareholders’ Agreement Term Sheet (as defined in the
Restructuring Term Sheet) and is otherwise reasonably acceptable to American
Securities and Gates immediately prior to the commencement of the Chapter 11
Cases, then this Agreement may be terminated by either American Securities or
Gates, in the discretion of each respectively, by delivering written notice of
the occurrence of such event in accordance with Section 14 below to the
Parties.”

 

2.                                      Amendment to Restructuring Term Sheet. 
The fourth row of Section IV. Corporate Governance and Management of the
Restructuring Term Sheet, entitled “Shareholders Agreement”, is hereby deleted
in its entirety and replaced with the following:

 

“It shall be a condition to the Restructuring and the Majority Noteholders’
support of the Restructuring that (i) prior to the commencement of solicitation
of votes to accept or reject the Plan, American Securities Opportunities
Advisors, LLC (“American Securities”) and Gates Capital Management, Inc.
(“Gates”) shall have reached mutual agreement on a term sheet for the terms of a
shareholders’ agreement for holders of New Common Stock (the “Shareholders’
Agreement Term Sheet”) and (ii) prior to the commencement of the chapter 11
cases, American Securities and Gates shall have reached mutual agreement as to
the form of such shareholders’ agreement for holders of New Common Stock that is
consistent with the Shareholders’ Agreement Term Sheet and is otherwise
reasonably acceptable to American Securities and Gates.”

 

3.                                      Amendments to Exhibit 1 to Restructuring
Term Sheet.

 

(A)        The fourth row of Section VII. Certain Documentation Matters of
Exhibit 1 to the Restructuring Term Sheet, entitled “Milestones”, together with
footnote 12 thereto, is hereby amended to replace “January 31, 2013” where it
appears with “February 8, 2013”.

 

2

--------------------------------------------------------------------------------


 

(B)        The second bullet point in the fourth row of Section VII. Certain
Documentation Matters of Exhibit 1 to the Restructuring Term Sheet, entitled
“Milestones”, is hereby deleted in its entirety and replaced with the following:

 

“the Company shall have filed petitions commencing the Case as soon as
practicable after, and in no event before, the close of the Solicitation;”

 

4.                                      Waiver.  Each Party waives any right to
terminate the Support Agreement arising from or related to the Company’s failure
to commence the Solicitation by January 31, 2013.

 

5.                                      No Other Changes.  Except as modified
hereby, all of the terms and provisions of the Support Agreement shall remain in
full force and effect.  This Amendment shall be construed in connection with and
as a part of the Support Agreement and, except as expressly contemplated by this
Amendment, all terms, conditions and covenants contained in the Support
Agreement are hereby ratified and shall be and remain in full force and effect.

 

6.                                      References to the Support Agreement.  In
furtherance of the foregoing, all references in the Support Agreement to “this
Agreement”  or to “the Restructuring Term Sheet” shall mean the Support
Agreement or the Restructuring Term Sheet, respectfully, each as amended as of
the date hereof and as may be further amended, from time to time hereafter.

 

7.                                      Counterparts; Electronic Signatures. 
This Amendment may be executed in multiple counterparts, each of which, when
executed, will be deemed an original, and all of which will constitute but one
and the same instrument. A signature of a Party transmitted to the other Party
by facsimile, PDF or other electronic means shall constitute the original
signature of such Party for all purposes.

 

8.                                      Incorporation by Reference.  Sections 12
through 31 of the Support Agreement, inclusive, are incorporated herein in their
entirety by reference.

 

[SIGNATURE PAGES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment One to Restructuring Support Agreement to be duly executed and
delivered as of the date first above written.

 

 

Geokinetics Inc.  

Geokinetics USA, Inc. 

 

 

By:

/s/ Gary L. Pittman

 

By:

/s/ Gary L. Pittman

Name:

Gary L. Pittman

Name:

Gary L. Pittman

Its:

 

Its:

 

 

 

Geokinetics Holdings USA, Inc.

Geokinetics International Holdings, Inc.

 

 

By:

/s/ Gary L. Pittman

 

By:

/s/ Gary L. Pittman

Name:

Gary L. Pittman

Name:

Gary L. Pittman

Its:

 

Its:

 

 

 

Geokinetics Services Corp.

Geokinetics Management, Inc.

 

 

By:

/s/ Gary L. Pittman

 

By:

/s/ Gary L. Pittman

Name:

Gary L. Pittman

Name:

Gary L. Pittman

Its:

 

Its:

 

 

 

Geokinetics Processing, Inc.

Geokinetics International, Inc.

 

 

By:

/s/ Gary L. Pittman

 

By:

/s/ Gary L. Pittman

Name:

Gary L. Pittman

Name:

Gary L. Pittman

Its:

 

Its:

 

 

 

Geokinetics Acquisition Company

Advanced Seismic Technology, Inc.

 

 

By:

/s/ Gary L. Pittman

 

By:

/s/ Gary L. Pittman

Name:

Gary L. Pittman

Name:

Gary L. Pittman

Its:

 

Its:

 

 

[Signature Page to Amendment One To Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

American Securities Opportunities Advisors, LLC

 

ASOF II Investments, LLC (“ASOF II”)

 

American Securities Opportunity Fund, L.P. (“ASOF”)

 

American Securities Opportunities Fund (B), LP

 

(“ASOFB”)

 

 

 

 

 

By:

/s/ Lawrence First

 

Name:

Lawrence First

 

Title:

Managing Director

 

 

 

Telephone:

(212) 476-4971

 

Facsimile:

 

 

[Signature Page to Amendment One To Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

Gates Capital Management, Inc.

 

 

 

 

 

By:

/s/ Jeffrey L. Gates

 

Name:

Jeffrey L. Gates

 

Title:

President

 

 

 

Telephone:

(212) 626-1421

 

Facsimile:

(212) 626-1417

 

[Signature Page to Amendment One To Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

Avista Capital Partners (Offshore), L.P.

 

 

 

 

 

By:

/s/ Jeff Gunst

 

Name:

Jeff Gunst

 

Title:

Authorized Signatory

 

 

 

Telephone:

(212) 593-6900

 

Facsimile:

(212) 593-6901

 

[Signature Page to Amendment One To Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

Avista Capital Partners, L.P.

 

 

 

 

 

By:

/s/ Jeff Gunst

 

Name:

Jeff Gunst

 

Title:

Authorized Signatory

 

 

 

Telephone:

(212) 593-6900

 

Facsimile:

(212) 593-6901

 

[Signature Page to Amendment One To Restructuring Support Agreement]

 

--------------------------------------------------------------------------------